                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY




    HARMEET KOHLI,                    1:19-cv-10531-NLH-AMD

                 Plaintiff,           OPINION

         v.

    GPM INVESTMENTS, GARY
    POYTHRESS, VP OF FUELS, EXXON
    CORPORATE HEADQUARTERS,

                 Defendants.



APPEARANCES:

HARMEET KOHLI
541 KINGS HIGHWAY
WOOLWICH, NJ 08085

     Plaintiff appearing pro se

WILLIAM F. GILL
ARCHER & GREINER
ONE CENTENNIAL SQUARE
HADDONFIELD, NJ 0803

     On behalf of Defendants GPM Investments LLC and Gary
     Poythress

MICHAEL ROBERT FUTTERMAN
MCCUSKER ANSELMI ROSEN & CARVELLI PC
210 PARK AVENUE
SUITE 301
FLORHAM PARK, NJ 07932

     On behalf Defendant Exxon Corporate Headquarters 1



1 The correct entity is ExxonMobil Oil Corporation.   (Docket No.
3).
HILLMAN, District Judge

     Plaintiff, Harmeet Kohli, appearing pro se, owns an Exxon-

branded gas station.   Plaintiff claims that Defendant GPM

Investments LLC and Defendant ExxonMobil Oil Corporation acted

in “cahoots” to trap Plaintiff into rebranding her gas station

into an Exxon-branded gas station, promising certain rebates on

each gallon of gas sold, but failing to pay Plaintiff those

rebates or provide her with branding materials, like a pole

sign.   Plaintiff claims that Defendants have breached their

contract and they owe her more than $400,000.

     In her complaint, Plaintiff states that this Court has

jurisdiction over this matter based on the diversity of

citizenship of the parties and an amount in controversy in

excess of $75,000, exclusive of interests and costs, pursuant to

28 U.S.C. § 1332(a).   Plaintiff avers that she is a citizen of

New Jersey, GPM Investments LLC is a citizen of Virginia, and

ExxonMobil is a citizen of Texas.

     GPM Investments LLC has moved to dismiss Plaintiff’s

complaint for lack of subject matter jurisdiction.   ExxonMobil

has joined in GPM Investments LLC’s motion.   GPM Investments LLC

relates that it is not a citizen of Virginia as pleaded by

Plaintiff.   GPM Investments LLC correctly points out that the

citizenship of an LLC is determined by the citizenship of each
                                2
of its members, not where it has its principal place of

business, or under which state’s law it is established. 2

Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 418 (3d Cir.

2010).   The law also requires that if a member of an LLC is

another LLC, a corporation, or a limited partnership, then each

member of the LLC, or each partner in the limited partnership,

must be identified and its citizenship pled, and for any such

member or partner that is a corporation, the state of

incorporation and its principal place of business must similarly

be identified and pled.   See Zambelli, 592 F.3d at 420 (“[W]here

an LLC has, as one of its members, another LLC, ‘the citizenship

of unincorporated associations must be traced through however

many layers of partners or members there may be’ to determine

the citizenship of the LLC.” (quoting Hart v. Terminex Int'l,

336 F.3d 541, 543 (7th Cir. 2003))).

     Accordingly, GPM Investments LLC sets forth its citizenship

as follows:

     GPM LLC is a Delaware limited liability company with
     its headquarters in Richmond, Virginia. GPM LLC has a
     member named GPM HP SCF Investor, LLC that is located

2 ExxonMobil is a corporation, and it has not challenged
Plaintiff’s representation that it is a citizen of Texas.
Plaintiff’s complaint, however, does not properly aver the
citizenship of ExxonMobil because she does not identify
ExxonMobil’s state of incorporation and its principal place of
business. See 28 U.S.C. § 1332(c)(1) (“[A] corporation shall be
deemed to be a citizen of every State and foreign state by which
it has been incorporated and of the State or foreign state where
it has its principal place of business . . . .”).
                                3
     in New York,
     New York. A member of GPM HP SCF Investor, LLC is GPM
     HP SCF Member, LLC, which has as a member a limited
     partnership named Harvest Partners Structured Capital
     Fund, L.P. The general partner of Harvest Partners
     Structured Capital Fund, L.P. is Harvest Associates
     SCF, L.P. which, in turn, has a limited partner named
     Harvest Capital Associates SCF, L.P. One of the
     partners in Harvest Capital Associates SCF, L.P. is
     Marc Unger. Mr. Unger is a citizen of New Jersey who
     has maintained his primary residence and domicile in
     Livingston, New Jersey for more than twenty years.

(Docket No. 7-1 at 3.)

     GPM Investments LLC notes that because one of its members

is a citizen of New Jersey and Plaintiff is a citizen of New

Jersey, there is no diversity of citizenship between them so

that subject matter jurisdiction can be exercised under §

1332(a).

     In response, Plaintiff states that the New Jersey

citizenship of one of GPM Investments LLC’s members is a

“technicality,” and how was she “supposed to know” because she

is “not a detective.”    (Docket No. 10 at 1.)

     The Court recognizes that the composition of GPM

Investments LLC is very layered and complex, as such

unincorporated entities can often be.    For that reason, the

Third Circuit has somewhat relaxed a plaintiff’s burden at the

pleading stage to identify the citizenship of an LLC.    See

Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 102 (3d

Cir. 2015) (stating a “plaintiff [must] allege in good faith,

                                  4
after a reasonable attempt to determine the identities of the

members of the association, that it is diverse from all of those

members” of a defendant LLC).

     A plaintiff’s obligation to properly establish subject

matter jurisdiction, however, is not a technicality that may be

glossed over.    The ultimate test is not whether Plaintiff (or a

removing Defendant) has made a good faith effort but whether

diversity of citizenship actually exists.    Indeed, federal

courts have an independent obligation to address issues of

subject matter jurisdiction sua sponte, and may do so at any

stage of the litigation, even if it is not raised by the

parties. 3   See Zambelli, 592 F.3d at 418; Lincoln Benefits, 800

F.3d at 104 (citations omitted) (“The principal federal statute

governing diversity jurisdiction, 28 U.S.C. § 1332, gives

federal district courts original jurisdiction of all civil

actions ‘between . . . citizens of different States’ where the

amount in controversy exceeds $75,000.    For over two hundred

years, the statute has been understood as requiring complete

diversity between all plaintiffs and all defendants, even though

only minimal diversity is constitutionally required.    This means

that, unless there is some other basis for jurisdiction, no



3 Moreover, parties may not confer subject matter jurisdiction by
consent. Samuel-Bassett v. KIA Motors America, Inc., 357 F.3d
392, 396 (3d Cir. 2004).
                                5
plaintiff [may] be a citizen of the same state as any

defendant.”).

            The Court has not been provided with any information

that casts doubt on the articulation of the citizenship of GPM

Investors LLC, which includes as a member a citizen of New

Jersey. 4   Consequently, subject matter jurisdiction over

Plaintiff’s case cannot be premised under 28 U.S.C. § 1332(a).

Because there is no other available basis for subject matter

jurisdiction, 5 Plaintiff’s complaint must be dismissed for lack

of subject matter jurisdiction.    See Fed. R. Civ. P. 12(h)(3)

(“If the court determines at any time that it lacks subject-


4 Plaintiff has filed several letters in opposition to
Defendants’ motions (Docket No. 9, 10, 12, 13, 14, 15, 16), all
of which the Court has reviewed. In one letter (Docket No. 13),
Plaintiff argues that subject matter jurisdiction under §
1332(a) exists because in a case filed by GPM Investments LLC
against Plaintiff, the Court never questioned subject matter
jurisdiction and GPM Investments LLC’s citizenship. Plaintiff
references GLES, Inc. V. MK Real Estate Developer & Trade
Company, et al., 1:08-cv-01447-KMW, and from Plaintiff’s
letters, it appears that GLES, Inc. was a predecessor of GPM
Investments LLC. That case, however, did not involve GPM
Investments LLC, and subject matter jurisdiction was properly
established under § 1332(a) because the plaintiff corporation -
and not an LLC - was a citizen of Delaware (its state of
incorporation and principal place of business) and the
defendants, including Plaintiff, were citizens of New Jersey.

5 Plaintiff completed a form complaint provided by the Court for
pro se litigants. In the subject matter jurisdiction section,
Plaintiff checked the box for diversity of citizenship, but she
also checked the box for federal question. (Docket No. 1 at 2.)
Nothing in Plaintiff’s complaint or other filings references a
claim based on federal law or against a federal defendant.

                                  6
matter jurisdiction, the court must dismiss the action.”).

     An appropriate Order will be entered.



Date:   October 28, 2019               s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                7
